Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 1 of 23 PageID #: 441




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------------X
  TONY CACCAVALE, ANTHONY MANGELLI,                                          Case No: 20-CV-00974
  DOUGLAS SORBIE, and JAMES BILLUPS, individually                            (GRB)(AKT)
  and on behalf of all others similarly situated,
                                                                             SECOND AMENDED
                                                                             CLASS AND COLLECTIVE
                                                                             ACTION COMPLAINT
                                              Plaintiffs,

                       -against-                                 JURY TRIAL DEMANDED

  HEWLETT-PACKARD COMPANY A/K/A HP INC.,
  HEWLETT PACKARD ENTERPRISE COMPANY and
  UNISYS CORPORATION,

                                               Defendants.
  -------------------------------------------------------------------------X
          Plaintiffs TONY CACCAVALE, ANTHONY MANGELLI, DOUGLAS SORBIE, and

 JAMES BILLUPS, individually and on behalf of all others similarly situated, as representatives,

 by their attorneys Moser Law Firm, P.C. allege, upon personal knowledge as to themselves and

 upon information and belief as to other matters, as follows:

                                   PRELIMINARY STATEMENT

            1. Plaintiffs TONY CACCAVALE (“Caccavale”), ANTHONY MANGELLI

 (“Mangelli”), DOUGLAS SORBIE (“Sorbie”) and JAMES BILLUPS (“Billups”)(collectively

 “Plaintiffs”) bring this action individually in accordance with New York Labor Law (“NYLL”)

 for failure to timely pay wages including, but not limited to, regular wages and overtime wages

 under NYLL § 191(1)(a) and for failure to comply with NYLL § 195 (1).

            2. Plaintiff Sorbie also brings this action individually for failure to timely pay

 overtime wages in violation of the Fair Labor Standards Act (“FLSA”).

            3. Plaintiffs also bring this action on behalf of themselves and all similarly situated

 manual workers who furnished labor to Defendants HEWLETT-PACKARD COMPANY A/K/A
                                             1
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 2 of 23 PageID #: 442




 HP INC. (“HP”), HEWLETT PACKARD ENTERPRISE COMPANY (“HPE”) and/or UNISYS

 CORPORATION (“Unisys”), who were not timely paid, inter alia, regular and overtime wages

 under NYLL § 191(1)(a), and/or who were not furnished with wage notices within 10 days of

 hiring as required by NYLL § 195 (1) and NYLL § 198 (1-b).

              4. Plaintiff Sorbie also brings this action on behalf of himself and other similarly

 situated individuals who were not paid overtime wages timely in violation of the FLSA.

                                   JURISDICTION AND VENUE

              5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 (a)(1),

 28 U.S.C. § 1332 (d)(2)(a), 29 U.S.C. § 201 et. seq. and 28 U.S.C. § 1367.

              6. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims

 occurred in this District.

                                           THE PARTIES

 Plaintiffs

              7.   Plaintiff Caccavale is an individual who resides in the State of New York,

 County of Suffolk.

              8.   Plaintiff Mangelli is an individual who resides in the State of New York, County

 of Nassau.

              9. Plaintiff Sorbie is an individual who resides in the State of New York, County of

 Suffolk.

              10. Plaintiff Billups is an individual who resides in the State of New York, County of

 Nassau.



                                                  2
                                                                                            7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 3 of 23 PageID #: 443




 Defendants

            11. Defendant HP is a foreign company incorporated in Delaware with a principal

 place of business in Palo Alto, California.

            12. Defendant HPE is a foreign company incorporated in Delaware with a principal

 place of business in San Jose, California.

            13. Defendant Unisys is a foreign corporation incorporated in Delaware with a

 principal place of business in Blue Bell, Pennsylvania.

            14. Defendant HP, inter alia, sells printers, laptops and desktop personal computers.

            15. Defendant HPE, inter alia, focuses on enterprise hardware products such as

 servers and networking equipment.

            16. Defendant Unisys, inter alia, offers outsourcing and managed services, systems

 integration and consulting services, high end server technology, cybersecurity and cloud

 management software, and maintenance and support services (HP, HPE and Unisys collectively

 “Defendants”).

            17. At all times, Plaintiffs and the members of the below classes and collective

 were/are employees of Defendants within the meaning of the NYLL and FLSA.

            18. At all times, Defendants were/are employers of the Plaintiffs and the members of

 the below classes and collective within the meaning of the NYLL and FLSA.

                                    STATEMENT OF FACTS

            19. Plaintiff Caccavale was employed by HP and/or its predecessors from

 approximately 1985 until November 2015.

            20. Plaintiff Mangelli was employed by HP and/or its predecessors from

 approximately 1980 until November 2015.

                                                 3
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 4 of 23 PageID #: 444




             21. Plaintiff Sorbie was employed by HP and/or its predecessors from approximately

 1997 until November 2015.

             22. Plaintiff Billups was employed by HP and/or its predecessors from approximately

 2000 until November 2015.

             23. During their employment with HP, Plaintiffs worked as Field Service Engineers

 in Long Island, Queens, Brooklyn, the Bronx and/or Manhattan.

             24. Their jobs required that they physically fix various pieces of hardware and

 software.

             25. On a typical day, Plaintiffs would access an application which indicated where

 their first job would be located.

             26. Plaintiffs would drive to a location to pick up the needed part(s) which would be

 pre-selected for them.

             27. The needed part(s) typically would be located in different locations throughout

 the New York metropolitan area.

             28. Once the part(s) were picked up, Plaintiffs would drive to a customer location and

 find the listed contact for the given client.

             29. Thereafter, Plaintiffs would take the given part(s), which, depending upon volume

 and weight, may have to be moved by a hand truck, as well as their tools (generally including,

 but not limited to, screwdrivers, Allen wrenches, hex tools, and a digital volt meter), into the

 customer’s building.

             30. Plaintiffs would then have to fix given items which could entail physically

 breaking down the item several times and having to reassemble it.



                                                 4
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 5 of 23 PageID #: 445




              31. Once the first job was over, Plaintiffs would often receive subsequent jobs where

 they would repeat the above described tasks.

              32. When the given jobs for the day were completed, Plaintiffs would be required to

 account for various parts. If, for example, a replaced item was damaged they would either have

 to physically bring the item to a given location or pack it up, put it in a box, and put a label on it

 for mailing to a given location.

              33. At all times that Plaintiffs were employed by HP, they spent most of their time

 engaged in physical labor.

              34. At all times that Plaintiffs were employed by HP, they spent at least 25% of their

 working time engaged in physical labor.

              35. At all times that Plaintiffs were employed by HP, Plaintiffs were manual workers.

              36. During their employment with HP, Plaintiffs were paid, inter alia, their regular

 and overtime wages on a bi-weekly basis and were routinely not paid within seven calendar days

 after the end of the week in which wages were earned.

              37. In or about November 2015, Hewlett-Packard Company split into two

 independent entities with the creation of HPE and Hewlett-Packard Company being renamed HP

 Inc.

              38. In or about November 2015, Plaintiff Caccavale was hired by HPE.

              39. Plaintiff Caccavale was employed by HPE from approximately November 2015 to

 July 2018.

              40. In or about November 2015, Plaintiff Mangelli was hired by HPE.

              41. Plaintiff Mangelli was employed by HPE from approximately November 2015 to

 July 2018.

                                                   5
                                                                                              7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 6 of 23 PageID #: 446




              42. In or about November 2015, Plaintiff Sorbie was hired by HPE.

              43. Plaintiff Sorbie was employed by HPE from approximately November 2015 to

 July 2018.

              44. In or about November 2015, Plaintiff Billups was hired by HPE.

              45. Plaintiff Billups was employed by HPE from approximately November 2015 to

 July 2018.

              46. During their employment with HPE, Plaintiffs worked as Field Service Engineers

 in Long Island, Queens, Brooklyn, the Bronx and/or Manhattan.

              47. During their time working for HPE, Plaintiffs performed the same duties that they

 had previously performed for HP.

              48. At all times that Plaintiffs were employed by HPE, they spent most of their time

 engaged in physical labor.

              49. At all times that Plaintiffs were employed by HPE, they spent at least 25% of their

 working time engaged in physical labor.

              50. At all times that Plaintiffs were employed by HPE, Plaintiffs were manual

 workers.

              51. During their employment with HPE, Plaintiffs were paid, inter alia, their regular

 and overtime wages on a bi-weekly basis and were routinely not paid within seven calendar days

 after the end of the week in which wages were earned.

              52. In 2018, Unisys hired HPE Field Service Engineers employed in the State of New

 York.

              53. In or about July 2018, Plaintiff Caccavale was hired by Unisys.



                                                   6
                                                                                             7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 7 of 23 PageID #: 447




            54. Plaintiff Caccavale was employed by Unisys from approximately July 2018 until

 February 28, 2019.

            55. In or about July 2018, Plaintiff Mangelli was hired by Unisys.

            56. Plaintiff Mangelli was employed by Unisys from approximately July 2018 until

 February 28, 2019.

            57. In or about July 2018, Plaintiff Sorbie was hired by Unisys.

            58. Plaintiff Sorbie is still employed by Unisys.

            59. In or about July 2018, Plaintiff Billups was hired by Unisys.

            60. Plaintiff Billups was employed by Unisys from approximately July 2018 until

 February 28, 2019.

            61. During their employment with Unisys, Plaintiffs were/are employed as Field

 Service Engineers and worked/work in Long Island, Queens, Brooklyn, the Bronx and/or

 Manhattan.

            62. During their employment with Unisys, Plaintiffs performed/perform the same

 duties that they had previously performed for HP and HPE.

            63. At all times that Plaintiffs were/are employed by Unisys, they spent/spend most of

 their time engaged in physical labor.

            64. At all times that Plaintiffs were/are employed by Unisys, they spent/spend at least

 25% of their working time engaged in physical labor.

            65. At all times that Plaintiffs were/are employed by Unisys, Plaintiffs were/are

 manual workers.

            66. During their employment with Unisys, Plaintiffs were/are paid, inter alia, their

 regular wages on a bi-weekly basis.

                                                 7
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 8 of 23 PageID #: 448




            67. During their employment with Unisys, Plaintiffs were/are paid, inter alia, their

 overtime wages on a bi-weekly basis and moreover their overtime wages were/are not paid until,

 at minimum, approximately two weeks after the workweek in which they were/are earned.

            68. Further, Plaintiffs did not/do not receive the overtime compensation they

 earned/earn in a particular workweek on the regular payday for the period in which such

 workweek ended/ends.

            69. Unisys had/has the ability to pay Plaintiffs overtime compensation on the regular

 payday for the period in which such workweek ended/ends as Plaintiffs submitted/submit their

 overtime hours into an electronic system every Friday.

            70. HP has not been authorized by the New York Commissioner of Labor to pay

 manual workers less frequently than weekly pursuant to Labor Law § 191.

            71. HPE has not been authorized by the New York Commissioner of Labor to pay

 manual workers less frequently than weekly pursuant to Labor Law § 191.

            72. Unisys has not been authorized by the New York Commissioner of Labor to pay

 manual workers less frequently than weekly pursuant to Labor Law § 191.

            73. HPE did not furnish Plaintiffs with a wage notice within ten days of hiring as

 required by NYLL § 195 (1) and NYLL § 198 (1-b).

                              CLASS ACTION ALLEGATIONS

            74. All Field Service Engineers employed by Defendants in the State of New York

 performed/perform the same duties as Plaintiffs.

            75. All Field Service Engineers employed by Defendants in the State of New York

 performed/perform duties similar to those performed by Plaintiffs.



                                                8
                                                                                         7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 9 of 23 PageID #: 449




            76. All Field Service Engineers employed by Defendants in the State of New York

 had/have the same job description.

            77. All Field Service Engineers employed by Defendants in the State of New York

 had/have a similar job description.

            78. All Field Service Engineers employed by Defendants in the State of New York

 spent/spend most of their time engaged in physical labor.

            79. All Field Service Engineers employed by Defendants in the State of New York

 spent/spend at least 25% of their time engaged in physical labor.

            80. All Field Service Engineers employed by Defendants in the State of New York

 were/are manual workers.

            81. All Field Service Engineers employed by Defendants HP and HPE in the State of

 New York were/are paid, inter alia, their regular and overtime wages on a bi-weekly basis and

 were/are routinely not paid within seven calendar days after the end of the week in which wages

 were/are earned.

            82. All Field Service Engineers employed by Defendant Unisys in the State of New

 York were/are paid, inter alia, their regular wages, on a bi-weekly basis.

            83. All Field Service Engineers employed by Defendant Unisys in the State of New

 York were/are paid, inter alia, their overtime wages on a bi-weekly basis and moreover their

 overtime wages were/are not paid until, at minimum, approximately two weeks after the

 workweek in which they were/are earned.

            84. All Field Service Engineers hired by HPE did not receive a wage notice within 10

 days of hiring as required by NYLL § 195 (1) and NYLL § 198 (1-b).



                                                  9
                                                                                        7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 10 of 23 PageID #: 450




             85. Plaintiffs bring this action under Rule 23 of the Federal Rules of Civil Procedure,

  on behalf of themselves and the following classes:

             (a) All Field Service Engineers who were/are employed by HP in the State of New
                 York at any time from six years prior to the filing of the initial complaint in this
                 matter to the present (the “HP Class”);
             (b) All Field Service Engineers who were/are employed by HPE in the State of New
                 York at any time from six years prior to the filing of the initial complaint in this
                 matter to the present (the “HPE Class”);
             (c) All Field Service Engineers who were/are employed by Unisys in the State of
                 New York at any time from six years prior to the filing of the initial complaint in
                 this matter to the present (the “Unisys Class”);
             (d) All Field Service Engineers who were hired by HPE in the State of New York at
                 any time from six years prior to the filing of the initial complaint in this matter to
                 the present. (“Notice Class”)(HP Class, HPE Class, Unisys Class and Notice
                 Class are collectively referred to as the “Classes”).

             86. There is diversity of citizenship between at least one class member and the

  Defendants.

             87. Upon information and belief, there is complete diversity of citizenship between

  Plaintiffs and the members of the Classes on the one hand and Defendants on the other hand.

             88. The members of the Classes are so numerous that joinder of all members is

  impracticable. The members of the Classes are believed to be in excess of 100 individuals. The

  precise number of members of the Classes is known to the Defendants.

             89. Common questions of law and fact exist as to the Classes that predominate over

  any questions only affecting members of the Classes individually, namely: (1) whether the Field

  Service Engineer job is a “manual worker” position; (2) whether employees hired by HPE from

  HP were entitled to a wage notice under NYLL § 195 (1); (3) whether Field Service Engineers

  were paid on a bi-weekly basis; and (4) the damages to which members of the Classes are

  entitled due to the Defendants’ failure to comply with NYLL § 191, NYLL § 195 (1), and/or

  NYLL § 198 (1-b).

                                                  10
                                                                                              7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 11 of 23 PageID #: 451




             90. The Plaintiff(s)’ claims are typical of the claims of the Classes they seek to

  represent. Plaintiffs and all of the members of the Classes work, or have worked, in the State of

  New York for HP, HPE, and/or Unisys. Plaintiffs and all of the members of the Classes have

  performed similar job duties and have spent more than 25% of their time engaged in physical

  labor. The Plaintiffs and the members of the Classes all enjoy the same statutory rights under

  NYLL § 191, NYLL § 195 (1) and NYLL § 198 (1-b).

             91. Plaintiffs will fairly and adequately represent and protect the interests of the

  members of the Classes. Plaintiffs understand that as class representatives, they assume a

  fiduciary responsibility to the Classes to represent their interests fairly and adequately. Plaintiffs

  recognize that as class representatives, they must represent and consider the interests of the

  Classes just as they would represent and consider their own interests. Plaintiffs understand that

  in decisions regarding the litigation and its possible settlement, they must not favor their own

  interests over the Classes. Plaintiffs recognize that any resolution of a class action must be in the

  best interest of the Classes.        Plaintiffs understand that in order to provide adequate

  representation, they must be informed of developments in litigation, cooperate with class

  counsel, and testify at depositions and/or trial.

             92. Plaintiffs have retained counsel competent and experienced in complex class

  actions and employment litigation.

             93. There is no conflict between Plaintiffs and the members of the Classes.

             94. A class action is superior to other available methods for the fair and efficient

  adjudication of this litigation. The members of the Classes have been damaged and are entitled

  to recovery as a result of Defendants’ violations of NYLL § 191, NYLL § 195 (1) and NYLL §

  198 (1-b). Although the relative damages suffered by the individual members of the classes are

                                                      11
                                                                                               7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 12 of 23 PageID #: 452




  not de minimis, such damages are small compared to the expense and burden of individual

  prosecution of this litigation. The individual members of the Classes lack the financial resources

  to vigorously prosecute individual lawsuits against Defendants to recover, inter alia, liquidated

  damages. In addition, class litigation is superior because it will obviate the need for unduly

  duplicative litigation that might result in inconsistent judgments about Defendants’ practices.

              95. This action is properly maintainable as a class action under Federal Rule of Civil

  Procedure 23(b)(3) as the questions of law and fact common to the members of the Classes

  predominate over any other questions affecting only individual members, and as a class action is

  superior to other available methods for fairly and efficiently adjudicating the controversy.

              96. This action is properly maintainable as a class action under Federal Rules of Civil

  Procedure 23(b)(1)(A) and 23(b)(1)(B) in that prosecuting separate actions by individual

  members of the Classes would create a risk of adjudications with respect to the individual

  members of the Classes that may establish incompatible standards of conduct for the parties

  opposing the Classes and/or that, as a practical matter, would be dispositive of the interests of the

  other members of the Classes not parties to the individual adjudications or would substantially

  impair or impede their ability to protect their interests.

              97.   Due to Defendants’ violations of the NYLL, each of the individual Plaintiffs has

  been damaged in an amount in excess of $75,000.

              98. Due to Defendants’ violations of the NYLL, Plaintiffs and the members of the

  Classes have been damaged in an amount in excess of $5,000,000.




                                                    12
                                                                                              7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 13 of 23 PageID #: 453




                             COLLECTIVE ACTION ALLEGATIONS

                99. Plaintiff Sorbie brings this action individually and on behalf of all others

  similarly situated pursuant to, inter alia, 29 U.S.C. § 216(b). Plaintiffs and the similarly situated

  individuals worked/work for Defendant Unisys. The proposed collective is defined as follows:

                  (a)      All Field Service Engineers in the State of New York who worked/work
          for Defendant Unisys at any time within the three year period immediately preceding the
          filing of the initial complaint to present who did not receive their overtime wages timely
          as required by the FLSA (“Late Paid Overtime Collective”).

                100.        Plaintiff Sorbie has consented in writing to be a part of this action

  pursuant to 29 U.S.C. § 216(b) and his consent form is attached hereto as Exhibit A. As this case

  proceeds, it is likely that additional individuals will file consent forms and join as “opt-in”

  plaintiffs.

                101.      Plaintiffs and the members of the Late Paid Overtime Collective were/are

  employed by Defendant Unisys within the meaning of the FLSA.

                102.      Defendant Unisys employed/employs Plaintiffs and the members of the

  Late Paid Overtime Collective within the meaning of the FLSA.

                103.      Plaintiffs and the members of the Late Paid Overtime Collective

  worked/work substantial overtime hours for which they were not/are not compensated in a timely

  fashion.

                104.      As a case in point, Plaintiff Sorbie has been paid approximately 185 hours

  of overtime late. Defendant Unisys failed to pay Plaintiff Sorbie timely in, inter alia, August,

  September, November and December 2018, January, March, April, May, July, August, October,

  and December 2019, and February, March and August 2020.




                                                    13
                                                                                                7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 14 of 23 PageID #: 454




             105.       More particularly, Plaintiff Sorbie was not timely paid his overtime wages

  for overtime earned during, inter alia, the following periods: (1) 9/9/18-9/22/18; (2) 10/28/18-

  11/3/18; (3) 11/4/18-11/10/18; (4) 11/25/18-12/01/18; (5) 12/16/18-12/22/18; (6) 12/23/18-

  12/29/18; (7) 1/6/19-1/12/19; (8) 3/10/19-3/16/19; (9) 4/14/19-4/20/19; (10) 4/21/19-4/27/19;

  (11) 4/28/19-5/4/19; (12) 5/5/19-5/11/19; (13) 5/19/19-5/25/19; (14) 7/21/19-7/27/19; (15)

  7/28/19-8/3/19; (16) 8/4/19-8/10/19; (17) 8/18/19-8/24/19; (18) 9/29/19-10/5/19; (19) 10/6/19-

  10/12/19; (20) 10/27/19-11/2/19; (21) 12/1/19-12/7/19; (22) 12/8/19-12/14/19; (23) 12/15/19-

  12/21/19; (24) 2/2/20-2/8/20; (25) 2/9/20-2/15/20; (26) 3/22/20-3/28/20; (27) 3/29/20-4/4/20;

  and (28) 8/23/20-8/29/20.

             106.       Defendant Unisys required/requires overtime work. Defendant Unisys is

  aware that Plaintiffs and the Late Paid Overtime Collective worked/work overtime and despite

  that knowledge did not/does not pay them in a timely fashion.

             107.        During their employment with Unisys, Plaintiffs and the members of the

  Late Paid Overtime Collective were/are paid, inter alia, their overtime wages on a bi-weekly

  basis and moreover their overtime wages were/are not paid until, at minimum, approximately

  two weeks after the workweek in which they were/are earned.

             108.         Further, Plaintiffs and the members of the Late Paid Overtime Collective

  did not/do not get paid the overtime compensation they earned/earn in a particular workweek on

  the regular payday for the period in which such workweek ends.

             109.       Defendant Unisys’ unlawful conduct is widespread, repetitious, and

  consistent affecting Plaintiffs and the Late Paid Overtime Collective.

             110.       Defendant Unisys’ conduct was and is willful and in bad faith and has

  caused significant damages to Plaintiffs and the Late Paid Overtime Collective.

                                                  14
                                                                                             7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 15 of 23 PageID #: 455




             111.        Defendant Unisys is liable under the FLSA for failing to properly

  compensate Plaintiffs and the Late Paid Overtime Collective.

             112.        Notice of this action should be sent to the Late Paid Overtime Collective.

  There are numerous similarly situated current and former employees of Defendant Unisys who

  have been denied timely compensation in violation of the FLSA who would benefit from a Court

  supervised notice of the lawsuit and the opportunity to join the case. Those similarly situated

  employees are known to Defendant Unisys and are readily identifiable through Defendant

  Unisys’ records.

                                 FIRST CAUSE OF ACTION
        Plaintiffs and HP Class against HP for Violations of NYLL §§ 191(1)(a) and 198

             113.        Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth

  herein.

             114.        Plaintiffs and the members of the HP Class were/are employed by

  Defendant HP.

             115.        Plaintiffs and the members of the HP Class spent/spend most of their time

  engaged in physical labor.

             116.        Plaintiffs and the members of the HP Class spent/spend at least 25% of

  their time engaged in physical labor.

             117.        Plaintiffs and the members of the HP Class were/are manual workers as

  defined by the NYLL.

             118.        Plaintiffs and the members of the HP Class were/are paid, inter alia, their

  regular and overtime wages on a bi-weekly basis and were/are routinely not paid within seven

  calendar days after the end of the week in which wages were/are earned.


                                                  15
                                                                                             7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 16 of 23 PageID #: 456




             119.       Defendant HP willfully failed to pay the Plaintiffs and the members of the

  HP Class as frequently as required by NYLL § 191.

             120.       Due to Defendant HP’s violations of the NYLL, Plaintiffs and the

  members of the HP Class are entitled to recover from Defendant HP liquidated damages,

  reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                               SECOND CAUSE OF ACTION
      Plaintiffs and HPE Class against HPE for Violations of NYLL §§ 191(1)(a) and 198

         121.    Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

         122.    Plaintiffs and the members of the HPE Class were/are employed by Defendant

  HPE.

         123.    Plaintiffs and the members of the HPE Class spent/spend most of their time

  engaged in physical labor.

         124.    Plaintiffs and the members of the HPE Class spent/spend at least 25% of their

  time engaged in physical labor.

         125.    Plaintiffs and the members of the HPE Class were/are manual workers as defined

  by the NYLL.

         126.    Plaintiffs and the members of the HPE Class were/are paid, inter alia, their

  regular and overtime wages on a bi-weekly basis and were/are routinely not paid within seven

  calendar days after the end of the week in which wages were/are earned.

         127.    Defendant HPE willfully failed to pay the Plaintiffs and the members of the HPE

  Class as frequently as required by NYLL § 191.

         128.    Due to Defendant HPE’s violations of the NYLL, Plaintiffs and the members of

  the HPE Class are entitled to recover from Defendant HPE liquidated damages, reasonable

  attorneys’ fees, costs, and pre-judgment and post-judgment interest.
                                                 16
                                                                                               7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 17 of 23 PageID #: 457




                                THIRD CAUSE OF ACTION
   Plaintiff Sorbie and Unisys Class against Unisys for Violations of NYLL §§ 191(1)(a) and
                                              198

            129.    Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth

  herein.

            130.    Plaintiffs and the members of the Unisys Class were/are employed by

  Defendant Unisys.

            131.    Plaintiffs and the members of the Unisys Class spent/spend most of their time

  engaged in physical labor.

            132.    Plaintiffs and the members of the Unisys Class spent/spend at least 25% of

  their time engaged in physical labor.

            133.    Plaintiffs and the members of the Unisys Class were/are manual workers as

  defined by the NYLL.

            134.    During their employment with Unisys, Plaintiffs and the members of the

  Unisys Class were/are paid, inter alia, their regular wages on a bi-weekly basis.

            135.    During their employment with Unisys, Plaintiffs and the members of the

  Unisys Class were/are paid, inter alia, their overtime wages on a bi-weekly basis and moreover

  their overtime wages were/are not paid until, at minimum, approximately two weeks after the

  workweek in which they were/are earned.

            136.    Defendant Unisys willfully failed to pay Plaintiffs and the members of the

  Unisys Class as frequently as required by NYLL § 191.

            137.    Due to Defendant Unisys’ violations of the NYLL, Plaintiffs and the members

  of the Unisys Class are entitled to recover from Defendant Unisys liquidated damages,

  reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                                                  17
                                                                                         7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 18 of 23 PageID #: 458




                               FOURTH CAUSE OF ACTION
    Plaintiff Sorbie and Late Paid Overtime Collective against Unisys for Violations of the
                                           FLSA

          138.    Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

          139.    Plaintiffs and the members of the Late Paid Overtime Collective were/are

  employed by Defendant Unisys.

          140.    Plaintiffs and the Late Paid Overtime Collective are covered by the FLSA as,

  inter alia, Defendant Unisys does well in excess of $500,000 in sales/business per year and as

  Plaintiffs and the members of the Late Paid Overtime Collective are regularly involved in

  interstate commerce in that, inter alia, they work outside of New York State and work with parts

  that are shipped from outside of New York State.

          141.   The FLSA mandates, as a general rule, that overtime compensation earned in a

  particular workweek must be paid on the regular payday for the period in which such workweek

  ends.

          142.   In violation of the FLSA, Defendant Unisys has engaged in a widespread pattern

  and practice of failing to promptly pay Plaintiffs and the Late Paid Overtime Collective their

  overtime wages.

          143.    During their employment with Unisys, Plaintiffs and the members of the Late

  Paid Overtime Collective did not/do not get paid the overtime compensation they earned/earn in

  a particular workweek on the regular payday for the period in which such workweek ends.

          144.   Defendant Unisys’ unlawful conduct has been willful and intentional. Defendant

  Unisys was aware or should have been aware that its practices with respect to the compensation

  of Plaintiffs and the Late Paid Overtime Collective are unlawful. Because Defendant Unisys



                                                   18
                                                                                               7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 19 of 23 PageID #: 459




  willfully violated the FLSA, a three-year statute of limitations applies to such violations,

  pursuant to 29 U.S.C. § 255.

          145.    Defendant Unisys has not made a good faith effort to comply with the FLSA’s

  prompt payment requirement and indeed continues to violate same to this day.

          146.    As a result of Defendant Unisys’ unlawful acts, Plaintiffs and the Late Paid

  Overtime Collective are entitled to recovery of liquidated damages, interest, attorneys’ fees,

  costs, and other compensation pursuant to the FLSA.

                                  FIFTH CAUSE OF ACTION
  Plaintiffs and the Notice Class against HPE for Violations of NYLL §§ 195(1) and 198(1-b)

          147.    Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

          148.    Pursuant to Section 195(1) of the NYLL, an employer must furnish an employee

 with a notice listing, inter alia, the rate of pay, including overtime pay, whether the pay is hourly,

 daily, or weekly, the regular day on which pay is dispersed, the name of the employer and its contact

 information, and any allowances taken.

          149.    This notice must be provided in English and in the language identified by each

 employee as the primary language of such employee, at the time of hiring and must be maintained by

 the employer for six (6) years.

          150.    Prior to February 27, 2015, an employee not furnished with a compliant wage notice

 within 10 days of hiring was entitled to damages of fifty dollars for each workweek that the violations

 occurred or continue to occur.

          151.     On and after February 27, 2015, an employee not furnished with a compliant wage

 notice within 10 days of hiring is entitled to damages of fifty dollars for each workday that the violations

 occurred or continue to occur.


                                                      19
                                                                                                    7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 20 of 23 PageID #: 460




            152.    At all relevant times HPE failed to comply with NYLL § 195 by, inter alia,

 failing to provide Plaintiffs and the members of the Notice Class with the required wage notices

 and/or failing to give Plaintiffs and the members of the Notice Class copies of the notices for their

 records.

            153.    ]Due to HPE’s violations of the NYLL, Plaintiffs and the members of the Notice

 Class are entitled to recover from HPE the statutory damages provided by NYLL § 198 (1-b).

                                         PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

  persons, respectfully request that the Court grant the following relief:

               a) Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

  of Civil Procedure;

               b)    That at the earliest possible time, Plaintiff Sorbie be allowed to give notice of

  this Collective Action, or that the Court issue such notice to the Late Paid Overtime Collective,

  as defined above. Such notice shall inform the Late Paid Overtime Collective of the filing of this

  civil action, the nature of this action, and their right to join this action;

               c) Designation of Plaintiff(s) as representatives of the Classes and Collective and

  counsel of record as class and collective counsel;

               d) On the first cause of action, damages in an amount to be determined at trial which

  includes, but is not limited to, liquidated damages, interest, and attorneys’ fees, costs and

  disbursements;

               e) On the second cause of action, damages in an amount to be determined at trial

  which includes, but is not limited to, liquidated damages, interest, and attorneys’ fees, costs and

  disbursements;

                                                      20
                                                                                              7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 21 of 23 PageID #: 461




              f) On the third cause of action, damages in an amount to be determined at trial

  which includes, but is not limited to, liquidated damages, interest, and attorneys’ fees, costs and

  disbursements;

              g) On the fourth cause of action, damages in an amount to be determined at trial

  which includes, but is not limited to, liquidated damages, interest, and attorneys’ fees, costs and

  disbursements;

              h) On the fifth cause of action, statutory damages pursuant to NYLL 195(1) and

  198(1-b);

              i)   All pertinent and available damages under the NYLL, FLSA, and supporting

  regulations such as the United States Department of Labor Regulations;

              j) Appropriate injunctive and declaratory relief;

              k) Prejudgment interest;

              l) Post-Judgment interest;

              m) Reasonable attorneys’ fees and costs of the action; and

              n) Such other relief as this Court shall deem just and proper.

                                           JURY DEMAND
         Plaintiffs demand a trial by jury on all claims properly triable by a jury.

  Dated: Huntington, New York
         December 15, 2020                      Respectfully Submitted,
                                                MOSER LAW FIRM, P.C.

                                                By:
                                                        Steven J. Moser, Esq.
                                                        Paul A. Pagano, Esq.
                                                        Attorneys for Plaintiffs
                                                        5 East Main Street
                                                        Huntington, NY 11743
                                                        (516) 671-1150
                                                        paul.pagano@moserlawfirm.com
                                                  21
                                                                                            7074733.1
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 22 of 23 PageID #: 462




                            EXHIBIT A
Case 2:20-cv-00974-GRB-AKT Document 55 Filed 12/17/20 Page 23 of 23 PageID #: 463




                          CONSENT TO JOIN COLLECTIVE ACTION

         I am employed by Defendant Unisys as a field service engineer.

         Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be a party

  plaintiff in a collective action brought in the United States District Court for the Eastern District

  of New York entitled Caccavale et. al. v. Hewlett-Packard Company a/k/a HP Inc. et al to

  recover liquidated damages and other sums owing to me and to other similarly-situated

  employees under the FLSA and other applicable laws. I hereby authorize Moser Law Firm, P.C.

  to pursue any claims I may have, including such litigation as may be necessary, and I hereby

  consent, agree, and option to become a plaintiff herein and to be bound by any settlement of this

  action or adjudication by the Court.

  12/15/2020
  Date                                                                   Signature


                                                                               Douglas Sorbie
                                                                         Print Name




                                                   22
                                                                                                7074733.1
